Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 June 14, 2018

The Court of Appeals hereby passes the following order:

A18D0475. MICHELLE SMITH v. WELLS FARGO et al.

      In this wrongful foreclosure action, the superior court issued an order
dismissing the case on March 27, 2018.            The plaintiff filed a motion for
reconsideration, which the superior court denied on May 15, 2018. On May 23, 2018,
the plaintiff filed this application for discretionary appeal. We lack jurisdiction.
      Pretermitting whether the superior court’s dismissal order is directly
appealable, the plaintiff’s application is untimely, as it was filed more than 30 days
after the order.1 See OCGA § 5-6-35 (d); Boyle v. State, 190 Ga. App. 734, 734 (380
SE2d 57) (1989). Further, a motion for reconsideration neither extends the time for
filing an appeal nor is appealable in its own right. See Bell v. Cohran, 244 Ga. App.
510, 510-511 (536 SE2d 187) (2000); Stone v. Dawkins, 192 Ga. App. 126, 127 (384
SE2d 225) (1989).




      1
        Under OCGA § 5-6-35 (j), we will grant a timely discretionary application
when the applicant is seeking review of an order that is subject to direct appeal. Here,
the plaintiff claims a discretionary application is required under OCGA § 5-6-35 (a)
because the superior court was reviewing the decision of a lower court by certiorari
or de novo proceedings, but the application materials do not support this claim.
Accordingly, this application is hereby DISMISSED.

                              Court of Appeals of the State of Georgia
                                     Clerk’s Office, Atlanta,____________________
                                                               06/14/2018
                                     I certify that the above is a true extract from
                              the minutes of the Court of Appeals of Georgia.
                                     Witness my signature and the seal of said court
                              hereto affixed the day and year last above written.


                                                                              , Clerk.